DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by DE 102010003727.
Claim 1. A worm reduction gear, comprising: a housing (17) which includes a guide holding portion (portion of 17):  5a worm wheel (15) which includes a wheel tooth: a worm (16) which includes a worm tooth meshing with the wheel tooth: a bearing (100) which is externally fitted to a tip end portion of the worm: a holder member (108) which includes a holder-side holding surface (108 in) for internally fitting and holding the bearing and a holder-side held surface (108 out) eccentric (see description of “eccentric” in the English translation attached to this Office action) to a center axis of It)the holder-side holding surface: a guide member (109) which includes a guide-side holding surface (109 in) for internally fitting and holding the holder member (fig.1) to be capable of swinging about a center axis of the holder-side held surface, and 1 
Claim 2. The worm reduction gear according to claim 1, wherein 20an outer peripheral surface (109 out) of the guide member has a cylindrical surface shape (fig.3b) and is eccentric with respect to a center axis of the guide-side holding surface.  
Claim 3. The worm reduction gear according to claim 2, wherein: an eccentric direction of a center axis of the holder-side held surface with respect 25to a center axis of the holder-side holding surface and an eccentric direction of a center axis of an outer peripheral surface of the guide member with respect to a center axis of the guide-side holding surface are opposite to each other: and an amount of eccentricity of the center axis of the holder-side held surface with respect to the center axis of the holder-side holding surface and an amount of eccentricity 30of the center axis of an outer peripheral surface of the guide member with respect to the center axis of the guide-side holding surface are the same.  
Claim 4. The worm reduction gear according to any one of claim 1, wherein the first elastic urging member is a torsion coil spring (110, fig.2a).  
.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by WO 2018/016493.
Claim 1. A worm reduction gear, comprising: a housing (12a) which includes a guide holding portion (portion of 12a):  5a worm wheel (13) which includes a wheel tooth: a worm (14) which includes a worm tooth meshing with the wheel tooth: a bearing (18c) which is externally fitted to a tip end portion of the worm (fig.1): a holder member (25) which includes a holder-side holding surface (30) for internally fitting and holding the bearing and a holder-side held surface eccentric (fig.2) to a center axis of It)the holder-side holding surface: a guide member (26) which includes a guide-side holding surface for internally fitting and holding the holder member (25) to be capable of swinging (Abb.9) about a center axis of the holder-side held surface, and is internally fitted and held into the guide holding portion; and 15a first elastic urging member (28) for elastically urging the tip end portion of the worm toward the worm wheel by elastically urging the holder member in a direction to rotate with respect to the guide member.  
Claim 5. The worm reduction gear according to any one of claims 1, further 5comprising: a second elastic urging member (27) for elastically urging the guide member toward the worm wheel.  
Claim 6. The worm reduction sear according to claim 5, wherein Itthe second elastic urging member is a leaf spring (27).  

Claim 8. The worm reduction gear according to any one of claims 1, wherein rotation of the guide member relative to the housing is restricted by concavo- convex engagement of a housing-side engagement portion provided in the housing with 20a guide-side engagement portion provided in the guide member (see protruding part [41] and fig.3).  

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                 


    
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.